t c memo united_states tax_court timothy l clouse petitioner v commissioner of internal revenue respondent docket no 13119-02l filed date timothy l clouse pro_se anita a gill for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the issue we must decide is whether respondent may proceed to 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended collect petitioner’s outstanding tax_liability by levy pursuant to sec_6330 background at the time of filing the petition petitioner resided in fremont ohio petitioner filed a federal_income_tax return for taxable_year showing an amount due respondent assessed the amount due and sent petitioner notice_and_demand for payment on date respondent sent petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing the letter shows an outstanding liability for taxable_year of dollar_figure on date petitioner submitted a timely form request for a collection_due_process_hearing the form was accompanied by a letter from petitioner’s representative jerry a jewett mr jewett containing frivolous arguments on date respondent’s settlement officer held a face-to- face hearing with petitioner and mr jewett petitioner provided a court reporter to transcribe the hearing 2by order dated date mr jewett was suspended from practicing before this court for years for failure to comply with the american bar association’s model rules of professional conduct mr jewett subsequently withdrew as counsel of record in the instant case on date respondent issued to petitioner a notice_of_determination on date petitioner submitted a timely petition containing frivolous arguments to this court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person requesting a hearing may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 a taxpayer who has self-assessed a liability has not had the opportunity to dispute his tax_liability and may raise the underlying liability in a collection review proceeding see 122_tc_1 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 the record indicates that the only issues petitioner raised throughout the sec_6330 administrative process and in his petition to this court were frivolous tax_protester arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to proceed with the proposed levy to collect petitioner’s tax_liability for was not an abuse_of_discretion sec_6673 authorizes the court to impose a penalty not in excess of dollar_figure when it appears to the court that inter alia the proceedings have been instituted or maintained by the taxpayer primarily for delay or that the position of the taxpayer in the proceedings is frivolous or groundless in 115_tc_576 we issued a warning concerning the imposition of a penalty under sec_6673 on those petitioners abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner supra pincite and cases cited thereat respondent has not sought a sec_6673 penalty in the instant case however the court considers the issue sua sponte although we do not impose a penalty on petitioner we take this opportunity to admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future in an attempt to delay collection or advance frivolous or groundless arguments to reflect the foregoing an appropriate order and decision will be entered 3we note that on date congress enacted the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 which through amendments to sec_6702 and sec_6330 instructs the secretary to prescribe a list of positions identified as frivolous a request for a sec_6330 hearing based on any such position may then be disregarded and is not subject_to further administrative or judicial review the new provisions are effective only for issues raised after the secretary prescribes the list of frivolous positions
